Case 4:21-cv-00325-MW-MJF Document 1 Filed 08/02/21 Page 1 of 23

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

CIVIL RIGHTS COMPLAINT FORM FOR
PRO SE, PRISONER LITIGANTS IN ACTIONS UNDER
28 U.S.C, § 1331 or § 1346 or 42 U.S.C. § 1983

Rhonda Flemire et el
JT
aC

Inmate ID Number: 20446-06%,

   

Case a 2(CV 39S flu): MY 4

~

‘ , ™ f ‘
federal Dwreaw et Ce SoH),

. . Jury Trial Requested?
United Stes of America _ ‘ives 0 NO
Divecter A t chy, el Cia Yh | ,

(Write the full name of each —
Defendant who is being sued. If the
names of all the Defendants cannot
fit in the space above, please write .
“see attached” in the space. and . SO ,
attach an additional page with the ° :
full list of names. Do not include
addresses here.) .
Wrarden Erica Stre ey foo .
Urctaound Government 0 ee cipks -

 

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner
ClakAdmin/Official/Forms
Case 4:21-cv-00325-MW-MJF Document1 Filed 08/02/21 Page 2 of 23

I. PARTIES TO THIS COMPLAINT

A. Plaintiff
Plaintiff s Name: Al ley - che fe: a4 Less Number: 2©6 of £6“ "OF

List all other names by: which you have been known: (2 my

 

 

Current Institution: ec _ Tw ( (x Lee GEM
lo. bay 40e°

Address:
“Tel (rhacsee, Fo. saz

B. Defendant(s) | :
State the name of the Defendant, whether an individual, government agency, |

organization, or corporation. For individual Defendants, identify the person’s
- official position or job title, and mailing address. Indicate the capacity in

which the Defendant | is being sued. Do this for. every Defendant:

1. Defendant's Name: - Federal L (ecvecret of Crisens

Las SE ieee las Ey CC 4

 

 

 

 

"Official Position:

Employed at: A | FL oe

Mailing Address: 320 Fe csi Street ' A uJ " .
—_Washingben DE 29S 3

0 Sued in Individual Capacity pASued in Official Capacity |

ClerkAdmin/Official/Forms
Case 4:21-cv-00325-MW-MJF Document1 Filed 08/02/21 Page 3 of 23

 

 

 

 

 

 

2, Defendant's Name: _[ LZ mi fed She: tes ot Are. wi COW
Official Position: _ ‘e ONvervel EFA Co bet “S
Employed at: ie | i
i
Mailing Address: Cd (.S. AG “Hea feet 6 JEN e. cal & OFF ce
. a . ; Ww fey Sat f fen
GS OO) (A Cit asyly ALE. Ase. Plo > a. a4
o Sued in Individual Capacity pores in Official Capacity
3. Defendant's Name: D: mi tov MA C roel | Car “GAVE |
. J
. \ : = - «LP =
Official Position: . DI rector of ei Bor

 

By re _ a f

“D, Cc ee + { bon |
Employed at: _ /7¥ Te Sy. ste j I

Mailing Address: Was hie eptien £ CE Less

 

Sued in Individual Capacity ofSued in Official Capacity
| (Provide this information for all additional Defendants in this case by

attaching additional pages, as needed.) See ech | C pe
. . Per Ce hl ero
I. BASIS FOR JURISDICTION » Defoe

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation

of any rights, privileges, or immunities secured by the Constitution” and federal —
law. Under Bivens ve Six Unknown Named Agents of Federal Bureau of - -
Narcotics, 403 U.S. 388 (1971), you may sue federal
officials for the violation of certain Constitutional rights. .

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner
ClerkAdmin/Official/Forms '
Case 4:21-cv-00325-MW-MJF Document1 Filed 08/02/21 Page 4 of 23 -

Ad (AT (en Vv A Cee. a © a

==

Wrrtlen at FC(~Tallaluassee.

Se | Capt te Cirabe NY

PY

aE . ; 275 3!) i
, \
op ny RSL eR pm kh,
me vi Hiiel ~~ 8 re a A ce t “ J |

cork tn |

 

i

" OV; ;
a Pa ad C FE nS
Un neuen Covert erk UIVICTAN

SL = phn “Tn in : ve ww BAA

Pop Meee PEE he FP oP Met
q ro tot CPLA eee ET

S cle iN

fo 4 7 - J _ de A on fi op RL.
Tobi vi chiok orckal CAP uC

by

¥,
Nee
Case 4:21-cv-00325-MW-MJF Document1 Filed 08/02/21 Page 5 of 23

Are you bringing suit against (check all that apply):

of Federal Officials (Bivens case) O State/Local Officials ( fi 1983 case)

IIL PRISONER STATUS

Indicate whether you are a prisoner, detainee, or in another confined status:
o Pretrial Detainee «, 0 Civilly Committed Detainee

oO Convicted State Prisoner feonvictes Federal Prisoner

ag Immigration Detainee 0 Other (explain below):

 

 

 

 

 

IV. STATEMENT OF FACTS

Provide a short and plain statement of the facts which show why you are
entitled to relief. Describe how each Defendant was involved and what each
person did, or did not do, in support of your claim. Identify when and where
the events took place, and state how each Defendant caused you harm or
violated federal law. Write each statement in short numbered paragraphs,
limited as far as practicable to a single event or incident. Do not make legal
argument, quote cases, cite to statutes, or reference a memorandlin. You
may make copies of the following page if necessary to supply all the facts.

Barring extraordinary circumstances, no more than five (5) additional pages ;

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner
Clerk Admin/Official/Forms
Case 4:21-cv-00325-MW-MJF Document1 Filed 08/02/21 Page 6 of 23

should be attached. Facts not related to this same incident or issue must be

addressed | in @ separate civil rights complaint.

Vivase See Az cl ee J Are mrvende_ol
Ci vf i Cea aa lasek: oC Leal

th Hus Lad a Cr TA yy a, AE seaghs [G- 3: a

<i

 

. a f ~ fj x i) o>
la ob CA Ct eS ev OTLLE >

 

. gy

te i
f Gs; . GA Hre chk LL AN nfs
v . Vt

 

(Tyo Ae gl Cem ola Le ce
Lint Pie afte
Ver wh cc

 

 

 

 

 

 

 

 

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner . g
ClerkA dmin/Official/Forms : ;
V. STATEMENT OF CLAIMS
State what rights under the Constitution, laws, or treaties of the United States.
have been violated. Be'specific. If more than one claim is asserted, number each
separate claim and relate it to the facts alleged in Section III. If more than one
Defendant is named, indicate which claim is presented against which Defendant.
Gt Le ohne! hal Ce eri (reewct |
Pe re AG cephs ee 4 - 9 52
ss
VI. RELIEF REQUESTED
State briefly what relief you seek from. the Court. Do not make legal
arguments or cite to cases/ statutes. If requesting money damages (either
actual or punitive re include the amount sought and explain the basis
for the claims. | |
Gee. atl bel Complaint
NDFL Pro Se M4 (Rev 12/16) Civil Rights Complaint Prisoner
mee 7

Case 4:21-cv-00325-MW-MJF Document 1. Filed 08/02/21 Page 7 of 23

 

 

 

 

 

 

 

 

 

 

 

ClerkAdmin/Official/Forms
Case 4:21-cv-00325-MW-MJF Document 1 Filed 08/02/21 Page 8 of 23

A. To the best of your knowledge, have you had any case dismissed fora
reason listed in § 1915(g) which counts as a “strike”?
4 a
aYES ONO TT Awa wu ce, @IOK
LL rr Ui Ge,

to, Caer eat KES Pov VIE, 5
Ifyou answered yes, identify the case number, date of dismissal and

_ court:

 

1. Date: Case #:

‘Court:

 

Ww

Date: : __ Case #: |

Court:

 

 

3. Date: To Case #:

Court:

 

(If necessary, list additional cases on an attached page)

B. Have you filed other lawsuits in either state or federal court dealing with

the same facts or issue involved in this case?

» ves yx - 7 rai

Lf you answered yes, identify the case number, parties, date filed, result (if
not still pending), name of judge, and court for each case (if more than

one):

 

L. Case #: Parties:

: : ;
NDFL Pro Se 14 (Rew 12/16) Civil Rights Complaint Prisoner ‘ j
ClerkAdmin/Official/Forms . : : f L :
Case 4:21-cv-00325-MW-MJF. Document 1 Filed 08/02/21 Page 9 of 23

Court: ~ {ge: *

Date Filed:___-. __ Dismissal Date (ifn fending): _,
an . 2 wo . . .
Reason: “7

 

 

2. Case #: | atties:

  

Judge:

 

Court:
Date Filed: WA Dismissal Date (ifnot pending):

 

 

Ln
C. Have you filed any other lawsuit in federal court either challenging your

conviction or otherwise relating to the conditions of your confinement?
pes a NO |
If you answered yes, identify all lawsuits:
1. Case #: Lt <00 : Parties: ASA
Court_ JD = -Te XK Judge: Ged 7 Von nor

Date Filed: 20 (G_ Dismissal Date (ifnot pending): 4 202 |

_ Reason: Hai (ure to stot OW cly' La

2. Case #: cL! (Cm raya Parties: Warden

Court: WN D—*Fe e- Judge: flere Q Moanad

Date Filed: 2OU7T Dismissal Date (if not pending): 2S
Reason: olism sseol lack ot qu sate on
(lat atten
3. Case #: [07 — 30.45 Parties: BIEN (Mewar

NDEL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner . :
ClerkAdmin/Offictal/Forms
Case A: 21- -CV- -00325- MW- MJE “Document L ‘Filed 08/02/21" “Page 10 of 23

Court, GO* Tex Judge: (ras Lt, (Mi tfer
Date Filed: 29 ¥ Dismissal Date (if not pending): ZO | x |
Reason Want ef Suctsdictem

4. Case #14 - 300 Parties: WJ ardor
Court:N D Eloi da Judge: Charles ff. ata «pelos
Date Filed: 20(°f Dismissal Date (if not pending): Z-O | 5

 

Reason: (ack of 4 rs hich bon
5. Case #:(F—- 2X7 Parties: (L SAC
Court, Minn judge: (Coctloerine (Wenenole 2
Date Filed ZO 8 | & Dismissal Date (if not pending): ZO 2-O
Reason: Cauld “ut (a K ling hee.
6. case SH (CPS panties: “Medicare FOr At Grou?

Courts’ - Colanest Judge: Emme. + 6. Sullivan

Date FiledZOCS Dismissal Date (ifnot pending): 7 ea
Reason: costs dfee | , Tr was er ev crt [eng ey

(Attach additional pages as necessary to list all cases. Failure to

 

_disclose all prior cases may result in the dismissal of this case.) .
TT have Ui mnidcad Roce sf bo CARO ,

Lr Worargy ‘te Rese ss AU TR
Ix. CERTIFICATION

I declare under penalty of perjury that the foregoing (including all

continuation pages) is true and correct, Additionally, as required by Federal

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner . : : : )
ClerkAdmin/Official/Forms -t . . Co
Case 4:21-cv-00325-MW-MJF Document1 Filed 08/02/21 Page 11 of 23

Rule of Civil Procedure 11, I certify that to the best of my knowledge,
information, and belief, this complaint: (1) is not being presented for an
improper purpose, such’as to harass, cause unnecessary delay, or needlessly
increase the cost of litigation; (2) is supported by existing law or by a non-
frivolous argument for extending, modifying, or reversing existing law; (3) the
factual contentions have evidentiary support or, will likely have evidentiary
support after a reasonable opportunity for further investigation or discovery;

and (4) the complaint otherwise complies with the requirements of Rule 11.

I agree to timely notify the Clerk’s Office if there is any change to my mailing |
address. I understand that my failure to keep a current address on file with the
Clerk’s Office: may result in the dismissal of my case.

Date [aé| Bk Plains? s Signature: _§ ” Z

Printed Name of Plaintiff A 7 OQ ade. 5 ( Cin ‘ “4

Correctional Institution: -~ Ta ( la fe ASSES
Address: 70. oe SOS €)

Tollehs pov, EL 72:30 |

I certify and declare; under penalty of perjury, that this complaint was —

(check one) O delivered to prison officials for mailing or vAeposited in

NDEL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner .

ClerkAdmin/Official/Forms - | |
Case 4:21-cv-00325-MW-MJF Document1 Filed 08/02/21 Page 12 of 23

the prison’s mail system for mailing én thea

 

204A.

 

Signature of Incarcerated Plaintiff:

 

NDFL Pro Se 14 (Rev 12/16) Civil Rights Complaint Prisoner ‘
ClerkAdmin/Official/Farms : . . : ne. / . |

33
Case 4:21-cv-00325-MW-MJF Document 1 . Filed 08/02/21 Page 13 of 23

ZR MRT RIA AK AA NMR RRR OMe eee oe

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

RHONDA FLEMING,
Plaintiff

Ve. No,

 

JURY DEMAND

FEDERAL BUREAU OF PRISONS,
UNITED STATES OF AMERICA,
DIRECTOR MICHAEL CARAJVAL
WARDEN ERICA STRONG,

UNKNOWN GOVERNMENT OFFICIALS,
in their individual and official capacities,
Defendants.

COMPLAINT FOR DECLARATORY JUDGMENT AND DAMAGES

The Plaintiff, Rhonda Fleming, files this Civil Complaint for Declaratory Judgment and Damages, pursuant to the Declaratory
Judgment Act, 28 USC Section 2201, the First, Eighth, and Fourteenth Amendments of the United States Constitution,
Religious Freedom Restoration Act, Federal Tort Claim Act("FTCA"), 28 USC Section 1346, 28 USC Section 2241, and Florida

state laws.

|. INTRODUCTION

This Complaint arises out of the Defendants transgender policy, Program Statement 5200.04 CN-1, which allows biological
male inmates to be housed with women inmates in the Federal Bureau of Prisons. :

In the United States of America, it is a historical fact, women have been treated as second class citizens for centuries and
throughout their lives, have lived in fear of sexual abuse, by the same sex, men, that in some respects, continue to treat women

as less than their equals.

The earliest memories of most women include being cautioned to not show their nude bodies to the opposite sex, to include
their own male family members, like fathers and brothers. Young ladies are taught wearing revealing clothing can bring
unwanted attention from certain types of men and could lead to sexual assault, with society blaming the woman. Most women
have been sexually assaulted and/or harassed by men at some point in their lives.

Unfortunately, federal prison is no haven from sexual abuse. The Federal Bureau of Prisons continues to have a large number
of correctional officers sexually abusing and harassing women inmates. Some correctional officers are prosecuted, but thus far,

the sexual abuse !s getting worse.

Intuitively, even in 2021, women are aware a large number of men believe and act on the belief, that the mental and physical
needs of women are less important than those of men. The transgender policy of the federal prison system exemplifies this
fact. Defendants United States and the FBOP historical practice of disregarding the needs of women, treating women as an
afterthought, while subjecting them to sexual abuse, harassment, physical intimidation, denial of medica! care, denial of bodily
privacy and violating the right to free exercise of their religion, forcing women to:share intimate areas, undressing and
showering in the presence of the opposite sex--biological males inmates, stands as proof of sex discrimination.

The Plaintiff, other incarcerated women, as well as correctional officers, women and men, have been totally disrespected by the
FBOP transgender policy, allowing men to serve their prison sentences in women's federal prisons, to include locking women in
segregation cells with men. Women are locked in segregation cells for weeks and months, 24 hours a day, with a biological

male, with his genitalia. |
Case 4:21-cv-00325-MW-MJF Document1 Filed 08/02/21 Page 14 of 23

ase eee es TSS TS SN RE a OO eee eee eee

The FBOP transgender policy places the alleged transitioning needs of biological male inmates, some violent and mentally ill,
before the emotional, mental, and physical safety of women in federal custody. We do not denigrate the character or basic
goodness of most people with gender dysphoria. This Complaint is not filed to harm any inmate suffering with gender

dysphoria.

The Plaintiffs are filing this Complaint to protect the rights of women and girls, in and out of prisons. The well-being of women
and girls, throughout the United States, the United Kingdom, and other countries, have been cast aside, held as unimportant to
the primary goals of transgender activists. The emotional, mental, and physical needs of women and girls have been ,

dismissed, as homophobic or irrational.

This Complaint is also about freedom of speech in America. The Plaintiffs do not believe in transgenderism and will not use
pronouns which do not correspond with an individual's biological sex. The denial of freedom of speech or the intimidation to say
words that a small group want said, is a violation of American principles and the United States Constitution.

There is no constitutional right for a biological male to use biological females to assist him in transitioning to be awoman. Male
inmates may have constitutional rights to treatment for gender dysphoria, but this treatment cannot overrule a biological
woman's rights to religious freedom and a woman's right to bodily privacy from the opposite sex.

The FBOP transgender policy is a political interest, not a penological one. The religious freedoms of all Americans are under
attack. The rights of women require protection from the courts. The same political group that support abortion rights, arguing a
-woman has a right to kill a baby, because it is her body, are supporting the violation of bodily privacy rights of women from —

exposing their nudity in intimate spaces, to the opposite sex.

‘The Plaintiffs recognize Jesus Christ as their Lord and Savior, but even if they are atheist or agnostic, they have constitutional
bodily privacy rights and the right to mental health care that does not include government indoctrination in accepting that a man

can be a woman, from FBOP Psychology Services.

The federal government, under the Obama administration practiced their transgender policy on helpless women in prisons, then
they took the policy to our girls in government schools, forcibly indoctrinating girls to accept the rights of biological boys and

men are greater than their rights.

This is a lie that must be ended. The FBOP transgender policy of designating and/or transferring men to be housed with

women must end, immediately. _

ll. PARTIES

1. Plaintiff Rhonda Fleming is a female federal inmate, currently housed at FCl-Tallahassee, The Plaintiff has been housed |
with biological male inmates since 2015, at FMC Carswell, FCC Hazelton, and FCI-Tallahassee.

2. Deleted

3, Defendants Federal Bureau of Prisons("FBOP") is part of the Department of Justice. The FBOP and their employees are
responsibility for the abuse suffered by the Plaintiff, as stated below. Defendant FBOP Is subject to declaratory judgments,
liability and monetary damages for wrongful conduct of their employees and the agency pursuant to the FTCA. Defendant
FBOP will be served process pursuant to Federal Rules of Civil Procedure (4)(i)(1), after issuance of the summons by the U.S.

District Clerk, to: °

United States Attorney General Merrick Garland
Department of Justice a,
950 Pennsylvania Avenue, NW

Washington, DC 20530

4. Defendant United States of America, their agency, and employees are responsible for the abuse suffered by the Plaintiff, as
stated below. Defendant United States is a sovereign country subject to liability and monetary damages for the wrongful
sonduct of their employees and agency pursuant to the Federal Tort Claims Act ("FTCA"), Bivens, and constitutional violations.
Defendant United States of America will be served process pursuant to Federal Rules of Civil Procedure (4)(i)(1), after issuance
of the summons by the U.S. District Clerk, to the address as stated in Paragraph 2, the U.S. Attorney General.

2
Case 4:21-cv-00325-MW-MJF Document1 Filed 08/02/21 Page 15 of 23

Se ne Se ee SS eS eS RR RS SSSR RSG Ree Re Ree ER eee ee Coed en eeunae

Hl, IMMUNE INDIVIDUAL EMPLOYEES

5, Defendant Director Michael Carajval is the director of the Federal Bureau of Prisons(FBOP) and is responsible for enforcing
the transgender policy against women inmates nationwide.

6. Defendant Warden Erica Strong is the senior warden at FCI-Tallahassee and is responsible for enforcing the transgender
policy against the Plaintiffs,

7. Defendant Unknown Government Officials are individuals involved in implementing, enacting, and enforcing the transgender
policy against women inmates nationwide.

IV. JURISDICTION AND VENUE

8. The Court has subject matter jurisdiction over this action pursuant to 28 USC Section 1 346, Federal Tort Claims Act("FTCA")
as it involves liability of the United States of America reserved to federal courts.

9. The Court has personal jurisdiction over all Defendants pursuant to 28 USC Section 1402 as the acts and omissions set
forth herein occurred within this jurisdiction.

10, The Court has jurisdiction over all claims, state and federal, because the Plaintiffs have fully exhausted all administrative
remedies which may have been required, if any.

11. The Plaintiffs are in custody in this district,

V. FEDERAL BUREAU OF PRISONS

12. The Federal Bureau of Prisons is a United States federal law enforcement agency responsible for the custody of individuals
who have violated federal laws. The FBOP's stated mission is to "protect public safety by ensuring that federal offenders ‘serve
their sentences of imprisonment in facilities that are safe, humane, cost efficient and appropriately secure."

13. Some time in 2015, Defendant FBOP enacted and implemented a policy to designate and/or transfer male inmates to
female prisons, many of which are still in possession of their male genitalia. ,

14, The FBOP has violated its stated mission by failing to ensure that the prison facilities are safe for women, humane, and
appropriately secure by forcing biological female inmates to share housing units and intimate spaces(showers and toilets) with

biological male inmates.

15. The FBOP is short of staff and has been for several years. Placing violent male inmates in women's prisons endangers
women inmates and correctional officers, .

VI. STATEMENT OF FACTS

16. The Plaintiffs have been housed with biological male inmates at all federal prisons of which they have served their prison
sentences and for the duration of the their incarceration at FCl-Tallahassee, at least since 2017, Notice of a change in policy

was never posted.

17. The Plaintiffs have been forced to share intimate spaces with male inmates, in open dorms, 24 hours a day. There is
absolutely no ability for a woman to shield herself from exposing her nudity in open dorms at FCI-Tallahassee. -

18. The Plaintiffs, other inmates, and correctional staff have been subjected to forced indoctrination of their speech, to use
female pronouns when addressing or referring to biological male inmates. Intimidation by correctional staff that support the
transgender policy has infringed on the Plaintiffs freedom of speech rights for 5 or more years. This is a daily occurrence where
staff will correct the use of pronouns when referring to male inmates. Inmates can be given a incident report for insolence, if the
correctional staff believe the inmate is being disrespectful, when in fact, the Plaintiffs are protected by the U.S. Constitution from

the governments intimidation.

19. The Plaintiffs do not believe in transgenderism and refuse to participate in supporting something that is not based on reality.
A man cannot be a woman. This is a fact. A man can decide to dress as a woman and live his life dressed'as a woman, but he
Case 4:21-cv-00325-MW-MJF Document 1 Filed 08/02/21 Page 16 of 23

TT ES SS RR SRR RR SRR R RRR a Tene ene Oe ee ee ee eo mene nau eeooanen

will never be a woman, as created by God.

20. The Plaintiffs have been denied their constitutional right to bodily privacy. The Plaintiffs have to expose themselves,
several times a day, when they are showering or using the toilet. Males are taller than females and can easily look over short
walls separating toilets. Shower curtains are not held in place and sway when persons are entering or leaving the shower area,

allowing male inmates to see the Plaintiffs.

21. The Plaintiffs have been denied their right to practice a tenet of their faith, modesty, which requires that they not expose
their nude or partially nude bodies to the opposite sex, Male inmates have been given free access to women's prison and
therefore, have free access to view the Plaintiff's nudity or partial nudity, when showering or using the toilet facilities.
Case 4:21-cv-00325-MW-MJF Document1 Filed 08/02/21 Page 17 of 23

Sea ee Se SS A ae SAR RSA RR SOS SGA ETS TREN See a eee ee eee eee weed

22, Many of the male inmates in the prison with the Plaintiffs are bisexual. They sexually desire women and correctional staff
will attest to the fact that these men are engaging in sex with women in the prisons.

23, Heterosexual males or females are not engaging in sex with each other based on sound penological interests. Bisexual,
biological males, who allege they are females, should not be housed with the Plaintiffs or any other women, for the same

reasons that heterosexual male and female inmates are kept apart,

24. Plaintiff Fleming is a Messianic Jewish woman and practices the principles of "tzniut," which means modesty. Plaintiff
Fleming rejects all nudity in the presence of the opposite sex unless it is her spouse.

25, Deletes — | Cpe ee

26. The Plaintiffs have been substantially burdened by the Defendants transgender policy, which continues on a daily basis to
deny them their constitutional right to practice their faith. The Plaintiffs background, coming from families that are religious
people, prove the sincerity of their beliefs. Both Plaintiffs participate in prison religious activities and celebrations of their faith

and respect for God.

27. The transgender policy has increased the punishment of the Plaintiffs. Housing male inmates with’'women is an atypical
and significant hardship due to the change in prison policy, without notice, secretly implemented. The Plaintiffs would not have
known some of the male inmates were biological men, until these men verbally stated they were transgender women.

28, There has been significant disruptions in the daily, mainly peaceful, running of a women's federal prison. Women are
suspicious that other biological women may actually be biological men.

29. The Plaintiffs are housed with male and female inmates who suffer with gender dysphoria. Federal male inmates at men
only federal prisons are not housed with both sexes suffering from this mental health problem, Male inmates are not subjected
to the government's indoctrination that men can be women. The Plaintiffs are suffering sex discrimination.

30. The Plaintiffs and other female inrnates have been denied medical treatment for a variety of ailments, such as mold illness,
infections, or replacement of a breast removed due to cancer. Women inmates are told that there is no money in the budget for
their care. The Plaintiffs have mold iliness and are denied medical care, while the FBOP uses the women's medical budget on

assisting male inmates in transitioning into being women.

31. The Plaintiffs have been denied mental health care that does not include coercion into accepting men can become wornen.
Instead, Psychology Services infer that women inmates are homophobic or irrational about the presence of males in the
housing units. The Plaintiffs have suffered years of daily headaches, stomach aches, all over body pain, as well as panic

attacks, anxiety, and depression due to the constitutional transgender policy.

32. The transgender policy is enforced, nationwide, in all federal facilities where women are in the custody of the Defendants.

Vil. STATEMENT OF CLAIMS

33. The Plaintiffs incorporate by reference the allegations set forth in paragraphs 1-32 of this Complaint for Declaratory
Judgment and Damages, as fully set forth herein, for all of the following claims and/or causes of action. The amount of

damages is to be determined for all Counts at trial.
A, COUNT-1, DECLARATORY JUDGMENT
34. The district court has the discretion to declare the rights of parties in actual controversies, within its jurisdiction.

35. The Plaintiffs are seeking a declaratory judgment holding that their constitutional and statutory rights have been violated by

he Defendants. 1
: 5
Case 4:21-cv-00325-MW-MJF Document1 Filed 08/02/21 Page 18 of 23

RRR eee mae wae nee n ead aoa ena nwnnen nen ueenunncncncne

36, The Plaintiffs have shown that there are adverse legal interests, in substantial controversy, of sufficient immediacy which
warrant issuance of a declaratory judgment. The Plaintiffs have sufficiently presented facts that their bodily privacy rights and
the practice of their religion is being impinged upon in a manner that has substantially burdened the them and violated a

substantive liberty interest, bodily integrity and free exercise of religion.

B. COUNT-2, RELIGIOUS FREEDOM RESTORATION ACT & FIRST AMENDMENT OF THE UNITED STATES
CONSTITUTION ;

37, The Defendants are burdening the Plaintiff's exercise of religion to further a political interest and not using the least
restrictive means. There is absolutely no penological purpose, in line with the mission statement of the Defendants, that would
cause them to give male inmates the ability to view Jewish and Protestant women nude. ‘Itis a well-known, historical fact that
prisons are sex segregated to protect women, biological women, form sexual assaults, harassment, and intimidation by men in

prison.

38. The ultimate relief sought by the Plaintiffs is removal of all men out of women's prison. While this case is pending, the
Plaintiffs move the Court, fo a Preliminary Injunction, to enjoin the Defendants to transfer them to home confinement or a

halfway house in their community.
39. The Defendants' transgender policy impinges on the Plaintiff's right to practice their faith.
40. Practicing modesty/bodily privacy is grounded in a sincerely held religious belief as stated in the Torah/Holy Bible.

41. The transgender policy substantially burdens the practice of iznuit/modesty, a substantive liberty interest, of which no due
process was afforded, when this right was taken, .

42. All of the Defendants, in their individual and official capacities caused the Plaintiffs physical, erotional, and mental pain, for
over 5 years, by denying their constitutional and statutory right to practice their Jewish and Protestant faiths,

C. COUNT-3, EIGHTH AMENDMENT OF THE UNITED STATES CONSTITUTION

43. All of the Defendants, in conjunction with their individual and official actions, caused the Plaintiffs to be denied medical and
mental health care. The Department of Justice allocated a limited budget for medical and mental health care for women's
prisons, The Defendants used this limited budget on care for men, being deliberately indifferent to the medical and mental

health needs of women,

44, tis cruel and unusual punishment to force women that have been subjected to sexual and domestic abuse by men, to use
intimate spaces, exposing their bodies to men. This conduct was deliberately indifferent to the emotional needs of the majority

of the biological women in federal prisons, to include the Plaintiffs.
D. COUNT-4, FOURTEENTH AMENDMENT OF THE UNITED STATES CONSTITUTION

45, The Defendants never gave notice to the Plaintiffs, or other women in their custody, that they would begin housing
biological male inmates, with their genitalia, in women's federal prisons, in violation of the Due Process Clause of the
Fourteenth Amendment. The Plaintiffs were denied notice and opportunity to challenge the policy before it was implemented.
The Plaintiffs had a substantive and/or protected liberty interest in women's federal prisons remaining “women only" federal
prisons. .Allowing bisexual, male inmates to live with heterosexual, female inmates, after at least a century of sex-segregated
prison housing units, constitutes an atypical and significant hardship, which created a substantive and/or protected liberty
interest by the federal government. It shocks the conscience of the public to know that women are being forced to share
intimate spaces with biological males. The same political group who enacted this policy in prisons are now pushing for
biological boys to be in girls locker rooms and restrooms, in public schools.

46. The Defendants have violated the Plaintiffs right to equal protection under the Fourteenth Amendment, by housing male
and female inmates with gender dysphoria at women's federal prisons. The Defendants violated the Plaintiffs' constitutional
rights to bodily privacy, as recognized in the Eleventh Circuit, for women inmates. The Defendants do not believe women can
be men based on their failure to transfer biological women that say they are men, to men's federal prison. The Defendants only
believe that men can be women, which proves discriminatory conduct against the Plaintiffs.

47. The Plaintiffs have equal protection rights not to be put in any greater danger than male inmates. Many male and female
inmates with gender dysphoria are violent and a danger to women in prison.

bo
Case 4:21-cv-00325-MW-MJF Document1 Filed 08/02/21. Page 19 of 23

Se POOP ARNT OTE Bee AA Ne NE ERE EP EAR RA EERE SEPERATE OTP ATHENS Ree ERA EBA BeBe

E, COUNT-5, FEDERAL TORT CLAIM ACT, 28 USC SECTION 1346, GENERAL NEGLIGENCE, INFLICTION OF
EMOTIONAL PAIN AND PHYSICAL PAIN, FLORIDA STATE LAW ON NEGLIGENCE AND INFLICTION OF EMOTIONAL

DISTRESS
48. The Defendants had a duty to provide a safe and humane prison, in compliance with constitutional and statutory laws. The

Defendants breached their duty by placing male inmates in housing units with the Plaintiffs, causing them physical and
emotional distress and pain. The physical pain of headaches, stomach aches, all over body pain is caused by the Defendants’

transgender policy.

49, The Defendants received many complaints about the transgender policy from women that were frightened, who had
experienced sexual abuse prior to their incarceration. The Defendants had actual and constructive knowledge, statistically, that

women would be fearful of living with male inmates.

50. The Defendants’ conduct was negligent and pursuant to the FTCA and Florida state laws.

F. COUNT-7, HABEAS CORPUS RELIEF, 28 USC SECTION 2241

51. The Defendants are violating the Plaintiffs constitutional rights, specifically the First, Eighth, and Fourteenth Amendments of
the constitution, in the execution of thelr sentences,

52. The Defendants caused the sentences of the Plaintiffs to be more onerous, restrictive, and punitive than would otherwise
have been the case, as contemplated at the time of sentencing. No district court would have visualized Jewish and.Christian

women living with bisexual male inmates, sharing intimate spaces, and being denied the practice of their faith and their bodily
privacy rights being violated daily. The Court has the authority to grant an accommodation, wuch as permanent placement on

home confinement off the duration of their remaining sentences.
VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray the Court will:

53. Grant a declaratory judgment and habeas corpus relief in the favor of the Plaintiffs for all claims presented in paragraphs
34-52.

54. Grant the Plaintiffs a jury trial on all claims triable by a jury.
55. Grant compensatory, punitive, and nominal damages.

56. Grant attorney fees and costs.

57. Grant any relief the Court deems appropriate.

Respegtfully Submitted,
Ss a Sg _¢ “

Rhonda 7] Plaintiff _
Sule p ASAI
Reg. No. 20446-009
FCI-Tallahassee

PO Box, 5000

Tallahassee, FL 32314

   
Case 4:21-cv-00325-MW-MJF Document1 Filed 08/02/21 Page 20 of 23

‘VERIFICATION IN ACCORDANCE WITH 28 USC SECTION 1746

The Plaiptiis, Rfionda Fleming

Rhdnda Fleming, Plaintiff cy

, declare under penalty of perjury that all statements are true and correct.

       
 

 

3800 Camp Creek Parkway, SW
Building 2000
Atlanta, GA 30331-6226

CERTIFIED MAIL
?O20 1410 O00e2 elee O5490

July 9, 2021

‘Rhonda Fleming # 20446-009
P.O. Box 5000
Tallahassee, FL 32314

Re: Administrative Tort Claim TRT-SER-2021-04796

Dear Claimant:

Your claim has been considered for administrative settlement under the Federal Tort Claims Act
(FTCA), 28 U.S.C, § 2672 et seq., and authority granted by 28 C.F.R. § 0.172. Section 2672 of
the FTCA delegates to each federal agency the authority to consider, determine, and settle any
claim for money damages against the United States for loss of personal property or injury
caused by the negligent or wrongful act or omission of any employee of the agency while acting
within the scope of his office or employment.

You claim the Bureau of Prisons is violating your bodily privacy and religious freedoms by
housing you with transgender inmates, which are biologically males. Consequently, you seek

$100,000 in damages.

We forwarded your claim for investigation and reviewed the information you provided as well as
staff reports. The investigation did not reveal you suffered an injury caused by the negligent or
wrongful act or omission of any employee of the agency while acting within the scope of his
office or employment. Consequently, your claim must be denied.

This letter will serve as the denial of your claim. If you are dissatisfied with our determination in
this matter, you may file suit in an appropriate United States District Court not later than six (6)
months after the date of mailing of this notification.

Sincerely,

R De Aguiar

R. De Aguiar
Supervisory Attorney

CC! Warden
Legal Liaison
    

 

[tl
TrCehorgor

Legh Mak

   

) E/. 3230!

-
en
Tallahassee BROS JZ —

Pee a ae

ayaa? -

Q

   

mt th an
Case 4:21-cv-00325-MW-MJF Document1 Filed 08/02/21 Page 23 of 23

 

CORRECTIONAL INSTITUTION
501 CAPITAL CIRCLE NB
‘TALLAHASSBE, FL 32308

THE ENCLOSED LETTFR WAS PROCESSED
ON THC GH SPECIAL
MAILING PROCEDUKES.

The letter has neither heen onened or Inspected if
the writer raises a questicn problem over witch
this facility has jurisacion. you may wish to
return the material ini + information of
clarification. If the w7' + seg
correspondence fa: fonuanie . 16 another
addressee, please return th. vis losure to the above
address.

 
   
 

 

 

 

 
